Citation Nr: 1503674	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  13-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1959 to February 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

When this issue was previously before the Board in May 2014, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  


FINDINGS OF FACT

1.  Service connection is in effect for coronary artery disease, rated as 30 percent disabling; diabetes mellitus type II, rated as 20 percent disabling; hypertension, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and erectile dysfunction, rated as noncompensably disabling; the combined rating is 70 percent.

2.  The Veteran is unable to maintain substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran was provided all required notice in a letter mailed in October 2010.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to her age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

For the purpose of establishing the presence of one disability rated as 40 percent disabling or higher, disabilities of common etiology will be considered one disability.  38 C.F.R. § 4.16(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

As a preliminary matter, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection is in effect for coronary artery disease, rated as 30 percent disabling; diabetes mellitus type II, rated as 20 percent disabling; hypertension, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and erectile dysfunction, rated as noncompensably disabling; the combined rating is 70 percent.  In addition, the combined rating for disabilities of common etiology (coronary artery disease and diabetes mellitus, type II) is 40 percent or greater.  Therefore, the Veteran meets the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

In a September 2010 application for a TDIU, the Veteran reported some college education and work as an aerospace engineer.  He reported that he last worked in 2006, and that he believed his service-connected heart condition, diabetes, hypertension, peripheral neuropathy, hearing loss, and tinnitus prevented him from securing or maintaining future employment.

In a November 2010 VA examination, the Veteran reported that he stopped working as an engineer in 2006 because his job increased stress and was too physically demanding.  He indicated that the position required a lot of traveling and climbing in and out of helicopters.  The Veteran stated that coronary artery disease caused him to avoid physical overexertion and increased psychological stress.  The examiner opined that the Veteran's heart condition would not impact his ability to perform a desk job if it was a low-stress environment, but would significantly limit his ability to perform activities requiring physical exertion such as climbing, walking on uneven surfaces, or lifting and moving heavy items.  The Veteran reported that diabetes caused easy fatigue, irritability due to low blood sugar, and frequent urination.  The examiner opined that diabetes would not prevent employment but the Veteran would have limitations on his ability to perform strenuous physical activity such as heavy lifting, climbing, or prolonged walking, and he would require frequent breaks for resting and snacks, and be located in close proximity to a bathroom.  The Veteran reported no symptoms of hypertension or side effects from medication and the examiner opined that hypertension would not prevent physical or sedentary employment.  The Veteran reported that lower extremity peripheral neuropathy caused constant pins and needles sensation below the knees, difficulty feeling how hard he was pushing on the pedals of his car, and an unsteady gait due to difficulty discerning where his feet were making contact with the floor.  The examiner opined that peripheral neuropathy would prohibit gainful physical employment that required prolonged weight bearing due to lack of appropriate sensation in the lower extremities, but that it did not affect sedentary employment.

In a February 2013 VA audiological examination, the Veteran reported that words were unclear for him and he continuously had to say "huh."  In an August 2014 VA audiological examination, the examiner indicated that the Veteran retired because he was bored with work and opined that hearing loss and tinnitus would not prevent the Veteran from obtaining or maintaining gainful employment because many individuals, "are able to do so with greater degrees of impairment."

In a July 2014 statement, Dr. C.L, reported that she had treated the Veteran for 15 years for coronary artery disease, hypertension, diabetes, and peripheral neuropathy.  Dr. C.L. opined that the Veteran's symptoms prohibited him from finding and keeping substantially gainful employment, noting that cardiovascular disease and peripheral neuropathy prevented employment which required physical exertion, increased psychological stress, or strenuous activity such as climbing, lifting, or walking on uneven surfaces, while diabetic symptoms of fatigue, numbness, tingling in his hands, and need for frequent breaks and frequent changes in position during periods of prolonged sitting prevented sedentary work.

In an August 2014 VA examination, the Veteran reported that his job as an aeronautical consultant involved some desk work and that he spent time on his feet on the flightline and shop areas.  The Veteran reported that hypertension caused occasional orthostatic mild lightheadedness and the VA examiner opined that hypertension did not impact his ability to work.  The Veteran reported peripheral neuropathy symptoms of sporadic sharp pain, worsening constant bilateral burning in the feet and lower legs, numbness, and gait unsteadiness for the past year and a half with difficulty walking on uneven ground.  The examiner found mild constant pain, moderate intermittent pain, moderate paresthesias, moderate numbness, decreased reflexes and light touch sensation, decreased position and vibration sense, decreased cold sensation, and mild skin atrophy in the Veteran's feet, ankles, and low legs.  The examiner opined that the Veteran's heart condition and peripheral neuropathy impacted his ability to work because prolonged walking was limited, especially on inclines or uneven ground, and ataxia prevented safe use of ladders or work at exposed heights with open machinery.  The examiner noted the Veteran denied limitation with driving or sedentary activities so long as he was able to move after one hour.

Based on the foregoing, the Board concludes that the Veteran is unemployable due to his service-connected disabilities.  

Dr. C.L. opined that the Veteran cannot obtain or maintain gainful employment because cardiovascular disease and peripheral neuropathy symptoms precluded physical employment involving psychological stress or strenuous activity such as climbing, lifting, or walking on uneven surfaces and diabetic symptoms precluded sedentary employment because the Veteran required frequent breaks and could not sit for prolonged periods of time.  Dr. C.L.'s opinion is supported by the Veteran's statements that he stopped working due to increased stress because his job as an aeronautic consultant required a lot of traveling and climbing in and out of helicopters.  

The Board acknowledges that the November 2010 and August 2014 VA examiners opined that the Veteran was able to obtain and maintain sedentary employment despite his service-connected disabilities.  However, the Board finds the opinions of limited probative value because the examiners did not consider the collective effects of the Veteran's disabilities on his ability to work.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that he is unable to secure and maintain any form of substantially gainful employment consistent with his education and occupational background due to service-connected disabilities.  Accordingly, entitlement to a total disability rating based on individual unemployability is warranted.



ORDER

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


